Colcock, J.
delivered the opinion of the Court.
The Chancellor could not have given any other construction to the decree of the Court of Appeals, in this case, than that which he has given, so far as regards the stopping of interest on the filing of the bill. Bat the Court did not mean to say, that interest was not to be calculated on any part of the estate; but on the contrary, the defendantwas directed to be charged with “ all sums since received, with the interest thereon.” What the administrator had in his hands was to be shewn, of coarse, on the reference; and that by him, for it is obvious that he alorje could shew how much of the estate he had received: and although the Chancellor had not the power tp reform the decree of this Court, yet it now being made to appear, that that decree was founded on a misrepresentation of facts, this Court can, and will, amend the decree, so as to do justice to the parties.
It was expressly stated in the report, and so contended on the argument of the case here, that the administrator had been always ready and willing to come to a settlement; and my brethren thought, as he had been improperly forced into Court, it was hard he should he made to pay interest. But on the reference it is now proved, that so far from being ready, or willing, to make a settlement, he had determined not to do so until the Couit should make a decree; assigning as a reason, that he had been aspersed by the complainant, and therefore he wished an investigation of his conduct. I do *102not profess to use the words of the party, but this is the plain meaning of them; and for this reason he resisted the claim, and refused a settlement. This takes away the ground on which the Court said the calculation of interest should be stopped ; and the complainants certainly have a right to the benefit of the rule, which is usually applied in such cases, that interest is to be charged on all sums received by an executor, or administrator, and not applied to the purposes of the estate.
It is therefore ordered and'decreed, that the commissioner, on the final adjustment of the accounts, calculate the interest on all the money received by the administrator, from the first of January after the receipt of any sums in each year, to the final settlement, according to the repeated decisions of this Court: that is, on the balance due at the end of each year.

Decree modified.